The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
 
Claim 25 is amended.
Claims 26, 28, 30, 31 33, 44, 46 and 47 are canceled.
Claims 25, 27, 29, 32, 34-43, 45 and 48-61 are examined on the merits.
Response to Arguments
Applicant’s arguments with respect to claim(s) 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 25, 27, 32, 34-43, 45, 48-50 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (US 7,922,703) in view of JP2011035038A (English translate), and further in view of Fima et al. (US 2004/0193130).

Regarding claims 25, 55 and 56, Riesinger discloses a wound care device for treatment of wounds by means of negative pressure (Abstract, lines 1-2) comprising a wound covering element 3 (col. 4, lines 50-51; fig. 2c) removably attached to skin of a patient in need thereof, a vacuum connection  (col. 6, line 14; fig. 5) coupled to the wound covering element 3 (fig. 5), and a window 12 (col. 6, line 11; fig. 2c) in the wound covering element, the window being adapted to open and close on the wound covering element in a gas-tight closure with a swiveling lid 23 (col. 5, lines 48-49; fig. 2d), 

    PNG
    media_image1.png
    377
    527
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	
Riesinger does not expressly disclose the device, wherein the wound covering element is embodied in an elastic manner, and is adapted to move in conjunction with movements of the skin.
	JP2011035038A teaches a wound dressing (Abstract, line 1), wherein the wound covering is made of elastic material (English translate, page 11, 3rd paragraph), and therefore, is capable of moving in conjunction with movements of the skin.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the covering element of Riesinger of the elastic material, as taught by JP2011035038A in order to cover an area desired to be sealed, as motivated by JP2011035038A (English translate, page 11, 4th paragraph). 
	


Fima teaches an absorbent article for collecting biological body material (Abstract, lines 1-13) having an elastic back panel 26 (page 4, [0041]; fig. 3) capable of yielding a volume increase when the biological body material comes to the internal cavity 66 (page 6, [0058]; fig. 3).

    PNG
    media_image4.png
    300
    602
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Riesinger/ JP2011035038A with the elastic back panel, as taught by Fima in order to provide the volume increase when the container is filled with biological body material, as motivated by Fima (page 6, [0062], lines 18-22).


 

Regarding claim 27, Riesinger discloses the apparatus, wherein the wound covering element 3 (fig. 2d) necessarily has a geometry adapted to conform to an anatomic form of the skin, since it is intended of being used on the skin (Abstract, line 5) and is capable of being removable attached.
Regarding claim 32, Riesinger discloses the apparatus comprising a perforated film-like protective element 1 (col. 6, lines 8-9; figs. 2d and 5) that is a wound contact lattice permeable to fluids.
Regarding claim 34, Riesinger discloses the apparatus comprising a check valve 17 (col. 5, line 28; fig. 5) that is a barrier that restricts fluid passage into a vacuum flow.
Regarding claims 35-38, Riesinger discloses the apparatus comprising a vacuum pump 15 (col. 6, line 21; fig. 5) that is a vacuum source capable of generating an atmospheric negative pressure coupled to wound covering element via line 31 (col. 6, line 23; fig. 5) and blocking valve 17.
Regarding claims 39 and 40, Riesinger discloses the apparatus comprising an absorption element 2 (fig. 2c supra) included into the envelope structure A (fig. 2c supra) that is a fluid permeable cover positioned about the absorption element and serving as a spacer between the wound cover and the wound, as required by claim 40.
Regarding claims 41 and 42, Riesinger discloses the apparatus comprising antibacterial material (col. 2, lines 58-62) comprising copper or silver, as required by claim 42.
Regarding claim 43, Riesinger discloses the apparatus, wherein the cover 3 (figs. 2d and 5) is necessarily fluid impermeable, since it is the mandatory requirement in order to maintain vacuum.
Regarding claim 45, Riesinger refers to the conventional membrane pump (col. 2, lines 39-40) that is reversible pump.
Regarding claim 48, Riesinger discloses the apparatus for treatment of soft tissue defects, since any wound comprises a soft tissue defects.
Regarding claim 49, Riesinger discloses the apparatus providing a wound compression, since application of vacuum necessarily provides tissue compression effect.
Regarding claim 50, Riesinger discloses the apparatus, wherein the window comprises a window frame A (fig. 2d) coupled to the wound covering element 3 (fig. 2d), the window frame defining a boundary about an opening, and a window cover member 23 (col. 5, lines 48-49; fig. 2d) configured to couple to the window frame.
Regarding claim 54, Riesinger in view of JP2011035038A and Fima discloses the invention discussed above but does not expressly disclose the apparatus comprising a second layer of superabsorbent polymer.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to supply the apparatus with the second layer of superabsorbent polymer in order to improve absorbent features, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (US 7,922,703) in view of JP2011035038A (English translate) and Fima et al. (US 2004/0193130), and further in view of Johnson (US 7,534,240).
 Riesinger in view of JP2011035038A and Fima disclose the invention discussed above, wherein the wound covering comprises an adhesive (col. 2, line 31), but do not expressly disclose the adhesive material selected from the group consisting of acrylic, silicone, hydrocolloid, zinc oxide and latex.
Johnson teaches the wound treatment apparatus (Abstract, lines 1-2), wherein the wound covering comprises an acrylic adhesive (col. 3, line 54).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the apparatus of Riesinger/ JP2011035038A/ Fima with the acrylic adhesive, as taught by Johnson in order to seal the wound by employing the adhesive of the type known in the art, as motivated by Johnson (col. 3, line 55).
Claims 58-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (US 7,922,703) in view of JP2011035038A (English translate) and Fima et al. (US 2004/0193130), and further in view of Dillon (US 5,759,560).
Riesinger in view of JP2011035038A and Fima disclose the invention discussed above but does not expressly disclose the dressing, wherein the elastic back panel comprises a silicone.
Dillon teaches that it is known to provide the elastic member with the silicone (Abstract, line 2).
.
Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger in view of JP2011035038A and Fima, and further in view of Riesinger (EP 2086484; English translate).
Riesinger ‘703 in view of JP2011035038A and Fima disclose the invention discussed above but do not expressly disclose the dressing, wherein the wound covering element has a pleated arrangement.
Riesinger ‘484 teaches that it is known to provide the wound covering element with the pleated arrangement (English translate, page 25, [0108]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the wound cover of Riesinger ‘703/ JP2011035038A/ Fima with the pleated arrangement, as taught by Riesinger ‘484 in order to increase elasticity of the element, as motivated by Riesinger ‘484 (English translate, page 25, [0108]).
Claims 51-53 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Riesinger (US 7,922,703) in view of JP2011035038A (English translate) and Fima et al. (US 2004/0193130), and further in view of Hathman (US 5,086,763).
Regarding claim 51, Riesinger (US 7,922,703) in view of JP2011035038A (English translate) and Fima ct al. (US 2004/0193130) disclose the invention discussed above but do not expressly disclose the dressing comprises a frame seal member, a widow cover member and a widow seal member.
Hathman teaches the dressing comprising a frame seal member 340 (fig. 8) and window cover member 336 comprises a window seal members 342 (fig. 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing of Riesinger/ JP2011035038A/ Fima with the frame seal member, the widow cover member and the widow seal member, as taught by Hathman, in order to provide the dressing with the reclosing features, as motivated by Hathman (col. 1, lines 12-14). 
Regarding claim 52, Riesinger in view of JP2011035038A and Fima disclose the invention discussed above but do not expressly disclose the dressing, wherein the frame seal member and the widow seal member cooperate as tongue and groove mechanism.
Hathman teaches the dressing, wherein the frame seal member and the window seal member cooperate as tongue and groove mechanism (see fig. 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the dressing of Riesinger/ JP2011035038A/ Fima with the interlocking mechanism, as taught by Hathman in order to provide the dressing with the reclosing features, as motivated by Hathman (col. 1, lines 12-14).
Regarding claims 53 and 57, Riesinger in view of JP2011035038A and Fima disclose the invention discussed above but does not expressly disclose the dressing, 

Hathman teaches a wound dressing (Abstract, line 1) comprising a closure 336 (col. 6, line 12; fig. 8) having an interlocking mechanism 342, 340 (fig. 8) providing the interlocking seal.

    PNG
    media_image5.png
    428
    591
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the apparatus of Riesinger/ JP2011035038A/ Fima with the interlocking mechanism with the window cover member engaging with the window 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ILYA Y TREYGER/           Examiner, Art Unit 3781